DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
2.	The application is a continuation of 17/111,598, Filed on 12/04/2020, and patent No. 11,340,847.

Reasons for Allowance
3.	Claims 1, 38-58 are allowed.  Claims 1, 38-58 are renumbered as 1-22, respectively.
4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to an IMAGE FORMING SYSTEM, IMAGE FORMING APPARATUS, AND FEEDING APPARATUS.
5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
	a.	Claims 1, 56, 57 and 58: “. . . measuring, in the image forming apparatus, time from a predetermined timing until the detection sensor detects the recording material; receiving, in the information processing apparatus, time data obtained by a first hardware processor from the image forming apparatus; and classifying, in the information processing apparatus, a plurality of received time data into a first group and a second group in accordance with a length of time, and predicting a remaining life time of the feeding rotation member by using the time data included in either one of the first group and the second group.”
b.	Regarding claims 38-55, the instant claims are dependent on allowable claim and are thus allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Remark
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hitaka (US 10,367,955) discloses the prediction unit predicts a predicted time for replenishment or replacement of consumables based on a consumption ratio of consumables in image forming devices connected to the network. When the acquisition unit acquires the number of the image forming devices from registered data about the devices, the prediction unit corrects the predicted time for replenishment or replacement based on comparison between the number and a number previously acquired. This system can thus accurately predict time for replenishment or replacement of consumables in the image forming devices connected to the same network regardless of fluctuation in number of the image forming devices.
Ozaki et al. (US 10,520,873) discloses CPU determines whether the sheet detector detects transportation of the sheet within a predetermined time after the start time of the sheet feeding. When the sheet detector detects the transportation of the sheet within the predetermined time after the start time of the sheet feeding, the CPU calculates the actual slip amount of the sheet and the predicted slip amount. 
Yokoya et al. (US 10,384,895) discloses in the case where the sheet detecting sensor is ON, i.e., detects the sheet, the main controller is on stand-by for a lapse of a predetermined time to timing when the sheet is predicted to pass through the detecting position of the sheet detecting sensor of the sheet feeding device.
	Satoh et al. (US 8,150,278) discloses control unit performs a removal process when it is predicted that filming occurs soon for the photoconductor 4K of the process unit 3K for K. That is a process that the filming removing roller 89K is brought into contact with the photoconductor 4K for a predetermined time period and rotated in a counter direction to the photoconductor 4 by the driving of the solenoid. When there is a high possibility of the occurrence of filming by performing this process for a predetermined time period, filming can be effectively removed while suppressing wear of the photoconductor 4K.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675